Citation Nr: 1825467	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-33 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Whether there was clear and unmistakable error (CUE) in that part of an August 2012 rating decision that denied service connection for hepatitis A.

3.  Whether new and material evidence (NME) has been received to reopen a claim for service connection for hepatitis A.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to November 1969.  He served honorably in the United States Army, including in Vietnam.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision (denying service connection for ischemic heart disease) and an October 2014 rating decision (denying a claim to reopen a claim for hepatitis A and finding no CUE in an August 2012 rating decision) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Prior to the October 2014 rating decision, service connection for hepatitis A was most recently denied in an August 2012 rating decision which became final because it was not appealed and no new and material evidence was received within one year of notification of that decision.  In June 2014, the Veteran sought to reopen his hepatitis A claim based on NME.  In September 2014, he also filed a CUE claim arguing there was CUE the August 2012 rating decision which denied service connection for hepatitis A.  In October 2014, the RO issued a negative determination as to both CUE and NME.  The Veteran filed an NOD in February 2015.  In June 2015, the RO issued a statement of the case as to CUE and NME.  The Veteran filed his substantive appeal in August 2015.    


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of ischemic heart disease.

2.  In an August 2012 rating decision, the RO denied service connection for hepatitis A because there was no evidence of a current diagnosis.  The August 2012 rating decision was based on the correct facts as they were known and existed at the time.  The Veteran neither appealed that decision nor submitted new and material evidence within one year after that decision, and it is final.

3.  NME has not been received since the last final denial with regard to entitlement to service connection for hepatitis A.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  CUE has not been shown in the August 2012 rating decision which denied service connection for hepatitis A.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. §§ 3.105(a), 20.1103 (2017).

3.  NME has not been received to reopen a claim for service connection for hepatitis.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  If there is not a current disability, analysis of the remaining elements is foreclosed. 

For the purposes of evaluating lay evidence, to include a veteran's statements about his health conditions, competent evidence is "limited to that which the witness has actually observed, and is within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  For example, although a lay person is competent to report observable symptoms of an injury or illness (such as pain or the visible flatness of his feet), a lay person is "not competent to opine as to medical [causation] or render medical opinions."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

An unappealed rating decision is final and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See 38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is the point where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id.  See also Butler v. Brown, 9 Vet. App. 167 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).  But see 38 U.S.C. § 5103A (eliminating the concept of a well-grounded claim).

Analysis

Here, as to the Veteran's claim of service connection for ischemic heart disease, the Board finds that he does not have a current diagnosis.  Pursuant to the March 2013 VA examination, the Veteran "does not have IHD" although he does have distinct and separate "non-ischemic heart" conditions.  The examiner indicated that none of those conditions fit within the generally accepted medical definition of ischemic heart disease; this includes "transient ischemic attack."  In addition, although the Veteran stated in his September 2014 substantive appeal that he has IHD, the evidence does not show that he is competent to diagnose that condition and no such diagnosis exists in the evidence of record, to include after the March 2013 examination.  Accordingly, because the most probative evidence of record demonstrates that the Veteran does not have a current diagnosis of ischemic heart disease, service connection is not warranted.

Turning to the question of CUE, the August 2012 rating decision denied service connection for hepatitis on the basis that the Veteran did not have a current diagnosis.  There is no CUE because that decision was based on the correct facts as they were known and existed at the time.  In his September 2014 CUE claim, the Veteran's sole contention is that the August 2012 rating decision was CUE because diagnoses of hepatitis were noted in April 2012 VA medical examination report.  Although it is true that a hepatitis A diagnoses was noted, elsewhere in the report the examiner specifically noted that "[t]here are currently no residuals attributable to hepatitis as his liver functions are normal and fatigue, malaise and arthralgia may be due to another etiology."  Further, also of record at the time of the August 2012 rating decision was a subsequent June 2012 VA addendum opinion which further clarified that the diagnoses noted in the April records were historical, that is, not current, because "both his A & B [hepatitis] have resolved completely and pose no further harm to his health."  To reiterate, contentions that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Accordingly, the Board finds that the August 2012 rating decision did not contain CUE because the evidence of record demonstrated that the Veteran did not have a current diagnosis of hepatitis and thus the decision was based on the correct facts as they were known and existed at the time.

Last, regarding the Veteran's June 2014 filing to reopen his claim of entitlement to service connection for hepatitis, the Board finds that the evidence he submitted is not new and material.  It is not new because it includes a duplicate of the April 2012 VA examination report and supplemental opinion discussed previously, which were of record at the time of the prior final decision.  However, to the extent any of the evidence is new, it is not material because it does not show that the Veteran has a current diagnosis of hepatitis A, the reason for the previous denial of the claim.  Accordingly, NME has not been received to reopen a claim of entitlement to service connection for hepatitis A.  


ORDER

Service connection for ischemic heart disease is denied.

There was no CUE in that part of an August 2012 rating decision that denied service connection for hepatitis A. 

NME has not been received to reopen a claim of entitlement to service connection for hepatitis A. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


